DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The 

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-

Admissions as Prior Art.
Attention is directed to MPEP 706.02 [R-07.2015]:
III.   RELIANCE ON ADMITTED PRIOR ART IN SUPPORT OF REJECTION
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). See MPEP § 2129 for discussion on admissions as prior art. Where the admitted prior art anticipates the claim but does not qualify as prior art under any of the paragraphs of 35 U.S.C. 102, the claim may be rejected as being anticipated by the admitted prior art without citing to 35 U.S.C. 102. 


Attention is directed to MPEP 2129 [R-08.2012], Admissions as Prior Art, which states in part:
I. ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission **>which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).

Attention is also directed to Ex parte Shirley, (BPAI, 2009) Appeal No. 2009002352, which, at pages 21 and 26, states:
The Specification’s omission of the term “prior art” and inclusion of the prior-art disclaimer may initially appear to indicate that Appellants do not consider the single-step soft bake process to constitute prior art. To place these latter, contraindicative factors into the proper context though, we note that patent-application drafters regularly endeavor to See Riverwood Intern. Corp. v. R.A. Jones & Co., Inc., 324 F.3d 1346, 1354 (Fed. Cir. 2003) (citing In re Fout, 675 F.2d 297, 300 (CCPA 1982)) for the proposition that “section 102 is not the only source of … prior art. Valid prior art may be created by the admissions of the parties”); In re Nomiya, 509 F.2d 566, 571 (CCPA 1975) (holding that an Applicant’s labeling of certain figures as “prior art,” ipsissimis verbis, constituted an admission that the pictured subject matter was prior art relative to Applicant’s invention); MPEP § 21294 (instructing that “the examiner must determine whether the subject matter identified as ‘prior art’ is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another”).

***

The Specification’s omission of the term “prior art” and inclusion of the boilerplate prior-art disclaimer do not change our conclusion. In view of the record as a whole, these factors are ineffective in shielding Appellants from having their prior-art admissions treated as such.

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).
Holding.
Claims 16-45 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over applicant’s admissions in view of US 2009/0081802 A2 (Ritt et al.), US 5,182,205 (Bauer et al.) and US 5,973,138 A (Collis).

Rationale.
Claims 16-45 are pending with claims 16, 30, and 31 being independent.  The claims are drawn to a generic “method for isolating a target nucleic acid including small target nucleic acids from a sample.”
The aspect of isolating target nucleic acids, be they DNA or RNA, from a sample has been of significant interest in the art for several years.
As set forth below, the art has advanced to where numerous systems are known in the art that allow for the processing of various samples for the isolation of virtually any nucleic acid of interest, be it DNA or RNA, regardless of source and without regard to size.

Applicant, page 16, last paragraph, admits that suitable methods and processing steps to achieve the claimed result are known in the art.  As admitted to by applicant:
Suitable methods and processing steps to achieve that result and to obtain a sample from which the target nucleic acid can be isolated from are known in the prior art and are also e.g. described in EP 10 001 995.9, PCT/EP2011/000920 and WO 2007/068764, herein incorporated by reference.

Applicant, at page 17 of the disclosure, admits that suitable methods for separating target from non-target nucleic acid molecules are known in the art.  As disclosed therein:
Suitable methods for selectively removing a non-target nucleic acid from a target nucleic acid are for example described in EP 0 880 537 and WO 95/21849, herein incorporated by reference. Other methods include e.g. a phenol/chloroform extraction e.g. Other methods suitable for separating target nucleic acids from non-target nucleic acids, which are in particular useful for separating DNA from RNA when isolating the target nucleic acid (or RNA and DNA in parallel) from a fixed sample such as an FFPE sample, are described in EP 10 001 995.9 and PCT/EP2011/000920, herein incorporated by reference.  (Emphasis added)

It is noted that WO 95/21849 A1 was published in German.  However, the WO document has a US Patent equivalent, US 6,180,778 B1 (Bastian et al.).  Accordingly, the disclosure of the English-language equivalent is considered to have been incorporated by reference and as such, constitutes part of the instant disclosure.
Bastian et al., column 3, teaches the selective binding of nucleic acid molecules to one support while other nucleic acids molecules are able to pass through the support, yet can be bound to a second support.  As stated therein:
The sample containing the nucleic acid types to be separated (single-stranded and double-stranded ones) is treated with at least one mineral support wherein the treatment conditions are adjusted with an appropriate aqueous mixture of salts, especially chaotropic substances, and materials containing alcohol groups, such that the single-stranded nucleic acid fraction is predominantly adsorbed on a first mineral support whereas the double-stranded nucleic acid is not adsorbed.  Then, the double-stranded nucleic acid flowing out can be further processed with per se known methods.  After optionally performed washing steps, the single-stranded nucleic acid adsorbed on the first mineral support is eluted under conditions of low ionic strength or with water.  The non-adsorbed double-stranded nucleic acid collected can be further purified, e.g., by subsequently adjusting the fraction with an appropriate aqueous mixture of salts, especially chaotropic substances, and materials containing alcohol groups to such conditions that the double-stranded nucleic acid becomes adsorbable to a second mineral support and, after optionally performed washing steps, becomes elutable under conditions of low ionic strength or with water. (Emphasis added)
 
In a second embodiment of the process according to the invention, the treatment conditions for the separation of single-stranded nucleic acid and double-stranded nucleic acid are adjusted such that materials complexing alkaline earth metal ions are contained in the solution in the absence of materials containing alcohol groups wherein said single-stranded nucleic acid is not adsorbed on the first mineral support and can be separated from the rest of the sample.  The single-stranded nucleic acid separated can then be 
 
The non-adsorbed single-stranded nucleic acid collected can subsequently be adjusted, in particular by addition of materials containing alcohol groups, to such conditions that the single-stranded nucleic acid becomes adsorbable to a second mineral support and, after optionally performed washing steps, becomes elutable under conditions of low ionic strength or with water. (Emphasis added)

Another embodiment of the process according to the invention ensures the fractionation of single-stranded nucleic acid and double-stranded nucleic acid bound in common.  This involves adjusting the treatment conditions with an appropriate aqueous mixture of salts, especially chaotropic substances, and materials containing alcohol groups, such that the whole nucleic acid consisting of single-stranded nucleic acid and double-stranded nucleic acid becomes adsorbed on a mineral support, followed by fractionation of the double-stranded/single-stranded nucleic acid bound to the first support by selective elution of the double-stranded nucleic acid by treatment with a solution of reduced ionic strength and reduced concentration of a material containing alcohol groups, or elution of the single-stranded nucleic acid with a solution containing a material complexing alkaline earth metal ions and/or a wetting, washing or dispersing agent as well as one or more types of salts, especially chaotropic substances.  In the first case, the single-stranded nucleic acid then remains bound to the support whereas in the second case the double-stranded nucleic acid remains bound to the mineral support.  The respective eluted fraction can then be further processed by per se known methods. (Emphasis added)

The aspect of performing a binding and wash step clearly meets the requirements of Claim 1 at steps a) and b).  As noted above, Bastian et al., also teach:
The non-adsorbed double-stranded nucleic acid collected can be further purified, e.g., by subsequently adjusting the fraction with an appropriate aqueous mixture of salts, especially chaotropic substances, and materials containing alcohol groups to such conditions that the double-stranded nucleic acid becomes adsorbable to a second mineral support and, after optionally performed washing steps, becomes elutable under conditions of low ionic strength or with water. (Emphasis added)


The aspect of having collected “non-absorbed double-stranded nucleic acid” speaks directly to step c) of claim 1…
c) collecting a portion of the small target nucleic acids released from the first nucleic acid binding solid phase during said treatment of step b) as flow-through while the remaining portion of target nucleic acids remains bound to said first nucleic acid binding solid phase 

The fact that the “non-absorbed” nucleic acids (applicant’s “flow-through”) can be bound to “a second mineral support” fairly meets the limitation of applicant’s claim 1, step d). Such explicit prior-art guidance that was incorporated by reference is deemed to fairly teach and suggest the limitations of steps c) and d) of claim 16.  
It would have been obvious to one of ordinary skill in the art to pass the effluent back over the same support as such would enhance the opportunity to bind more of the target nucleic acid molecules to the support, therein providing more target nucleic acids for subsequent analysis and/or manipulation.

Applicant, page 17, bridging to page 18, admits that additional suitable methods for separating target from non-target nucleic acids are known in the art.  Additionally, applicant admits that methods of enzyme treatment, e.g., DNAse and RNase, are also well known in the art.  As stated by applicant:
Other methods suitable for separating target nucleic acids from non-target biomolecules, include the removal of the non- target biomolecules by chemical or enzymatic reactions, which can also be done on the membrane e.g. during step b) (see e.g. DE 10 2007 035 250). 

Suitable DNase and RNase enzymes and other enzymes effecting e.g. non-target biomolecules as well as buffers and solutions that can be used for performing a respective enzymatic treatment in step b) are known in the prior art and thus, need no detailed description.  (Emphasis added)

It is noted with particularity that the ordinary artisan would be motivated to degrade non-target nucleic acids from the sample as such would enhance the likelihood of the target being immobilized to the support.  The above showing is deemed to meet limitations of claims 42-44.

Applicant, page 18 of the disclosure, admits that columns and their use for isolating nucleic acids, are well known in the art.  As asserted by applicant therein:
The present invention involves in step a) the use of a nucleic acid binding solid phase that is comprised in a column. The term "column" as used herein in particular describes a container having at least two openings. Thereby, a solution and/or sample can pass through said column. The term "column" in particular does not imply any restrictions with respect to the shape of the container which can be e.g. round or angular and preferably is cylindrical. However, also other shapes can be used, in particular when using multi-columns. The column comprises the nucleic acid binding solid phase. Said solid phase that is comprised in said column should allow the passage of a solution, respectively the sample when applied to the column. This means that if e.g. a centrifuge force is applied to the column, a solution and/or the sample is enabled to pass through the column in direction of the centrifuge force. As discussed above, when using a respective column based nucleic acid isolation procedure, the sample is usually passed through the column, e.g. assisted by centrifugation or vacuum, and the nucleic acids bind to the comprised nucleic acid solid phase during said passage. The column can be used in a single format or in a multi-format. Such multi-columns having a similar format as multi-well plates and which comprise a nucleic acid binding solid phase such as a membrane, are well-known in the prior art. Preferably, the column is a spin column. (Emphasis added)

As nucleic acid binding solid phase, any solid phase can be used that is usually utilized in column based nucleic acid isolation procedures.  (Emphasis added)

It is further noted that the art of using any of a variety of supports for binding target nucleic acids is been highly developed and numerous versions have been commercially available for decades.  By using known, commercially-available supports, the amount of time and expense incurred would be reduced.  

Applicant, page 19, admits that methods for facilitating passage of the sample through a solid phase are well known in the prior art.  As admitted to by applicant:
To alleviate the passage of the sample through the nucleic acid binding solid phase comprised in the column, suitable means can be used such as e.g. centrifugation or the use of a pressure difference-generating apparatus which e.g. presses the sample through the column, respectively the nucleic acid binding solid phase or sucks it through the nucleic acid binding solid phase by applying a vacuum. Respective means are well known in the prior art and thus need no further description here.  (Emphasis added)

It is noted that by using such known procedures for passing the sample through a solid phase, one is better able to eliminate non-target molecules/material from the support, therein enhancing the recovery of target nucleic acids.

Applicant, page 19, asserts that the solid phase to be used in the claimed method is not limited.  As asserted to by applicant:
Exemplary solid phases that can be used in conjunction with the present invention include, but are not limited to, compounds comprising silica, including but not limited to, silica particles, silicon dioxide, diatomaceous earth, glass, alkylsilica, aluminum silicate, and borosilicate; nitrocellulose; diazotized paper; hydroxyapatite (also referred to as hydroxyl apatite); nylon; metal oxides; zirconia; alumina; polymeric supports, diethylaminoethyl- and triethylaminoethyl-derivatized supports, hydrophobic chromatography resins (such as phenyl- or octyl Sepharose) and the like. The term solid phase is not intended to imply any limitation regarding its form or design. Thus, the term solid phase encompasses appropriate materials that are porous or non-porous; permeable or impermeable; including but not limited to membranes, filters, sheets, particles, magnetic particles, beads, gels, powders, fibers, and the like.  (Emphasis added)

Applicant, page 2, teaches that methods for isolating small nucleic acid molecules had been developed.  As stated therein:
Furthermore, methods for isolating small nucleic acids such as small RNAs have been developed which involve the use of chaotropic agents, high concentrations of alcohol and nucleic acid binding columns which comprise e.g. a nucleic acid binding membrane such as a silica membrane. Total RNA isolated with these protocols comprises small RNAs, if respective small RNAs are contained in the sample. Respective membrane-based isolation protocols are in particular suitable for isolating 

Thus, to prevent that released nucleic acids get lost in the subsequent washing or processing steps, it was known in the prior art to apply e.g. a chaotropic solution (e.g. a chaotropic washing solution) that restores suitable binding conditions after the treatment was performed in order to restore the binding of the potentially released target nucleic acids to the nucleic acid binding phase. A respective restoration step is e.g. described in WO 98/59076 and is also used in many commercially available nucleic acid isolation kits.

The above admission is deemed to meet a limitation of claims 23 and 24 wherein the chaotropic agent is undefined except by range of concentration.

While applicant has been found to assert that methods for isolating nucleic acids be it RNA and/or DNA from a variety of samples, including “small RNAs”, applicant has not been found to assert that the aspect of isolating “small target nucleic acids having lengths of less than 500 nucleotides” was known.  (Limitation newly added to each of independent claims 1, 30, and 31.)  Likewise, applicant has not been found to teach that it was known in the art at the time of the invention that one could necessarily isolate “small target nucleic acids” as set forth in claims 36-45, or isolate RNAs as defined in claims 37, 39, and 41, which, for convenience, are reproduced below.
    PNG
    media_image2.png
    282
    523
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    98
    525
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    567
    528
    media_image4.png
    Greyscale

“Ritt et al., in paragraphs [0009], [0011], [0018], [0020], [0021], and [0024], teach:
[0009] It was also an object of the present invention to provide a method for purifying small nucleic acids, which not only enables in particular nucleic acids with a length of 25 nucleotides or less, for example miRNAs, to be removed from nucleic acids with a length of more than 300 nucleotides of other components in a complex biological composition such as a cell lysate, for example, but also enables these small nucleic acids to be specifically removed from other nucleic acids with a length of less than 300 and more than 25 nucleotides, for example tRNAs.  (Emphasis added)



[0018] iii) optionally washing the anion exchange matrix with a washing buffer, wherein the nucleic acid (.alpha.1) remains bound to the anion exchange matrix[;]

[0020] Very surprisingly, it was found that small nucleic acids with a length of less than 300 nucleotides can be enriched from complex biological compositions which may contain numerous other components in addition to said small nucleic acids, by binding to an anion exchange matrix and subsequent washing and eluting, without the need for firstly diluting longer nucleic acids, as is required in the QIAGEN and Ambion methods described above. 

[0021] According to a preferred embodiment of the method of the invention, the nucleic acid (.alpha.1) to be purified is a single-stranded or double-stranded, preferably double-stranded, RNA. More specifically, preference is given to the RNA with a length of less than 300 nucleotides being an RNA selected from the group comprising miRNA, pre-miRNA, siRNA, snRNA, snoRNA, tRNA, 5S-rRNA, 5.8S-rRNA or mixtures of at least two therefrom, in particular a mixture of miRNA and tRNA, most preference being given to the nucleic acid (.alpha.1) being miRNA with a length within a range from 15 to 30 nucleotides, additionally preferably 17 to 24 nucleotides and even more preferably with a length of from 20 to 23 nucleotides.  (Emphasis added)

The above showing is deemed to meet limitations of newly-added claims 36-41, as well as limitations added to each of independent claims 16, 30, and 31.

Ritt et al., in paragraph [0053], teaches that a wide variety of solid supports, including membranes, may be used to bind the target nucleic acids.  As stated therein:
[0053] The anion exchange matrix is preferably a solid comprising an electrically neutral matrix. This matrix is defined by the size, form, porosity, mechanical properties and the positively charged functional groups preferably bound covalently to the solid scaffolding. The three most common classes of matrix materials are orthosilicic acid, polysaccharides and synthetic polyolefins, with the polyolefins applied being mainly polystyrene or poly(meth)acrylic resins…  The anion exchange matrix may furthermore be employed by way of filler material, for example in a separating column. However, coating of other materials, in particular particles, filters, membranes, monoliths or other organic or inorganic surfaces such as microtiter plates, which do not consist of a material with anion exchange properties, or of other reaction vessels with the anion exchange matrix is also conceivable.  (Emphasis added)

Ritt et al., has not been found to perform repeated passages of the nucleic acids over/through a solid phase.

Bauer et al., column 16, lines 41-45, disclose a method whereby mRNA is selectively bound to a column.  As disclosed therein: 
Poly A containing RNA was prepared by repeated oligo(dT) cellulose chromatography (P-L Pharmacia, Uppsala, Sweden) in the presence of dimethyl sulfoxide as described by Bantle (Anal Biochem. 72, 413-427, [1976]).  (Emphasis added)


As can be seen above, not only was a chemical treatment performed, but repeated passages of the sample through the column was also performed.  With the chemical, dimethyl sulfoxide (DMSO), being present, one was effectively performing a chemical treatment on the first nucleic acid binding while the target nucleic acid is bound to the solid phase when repeated oligo(dT) cellulose chromatography was being performed.

The aspect of using various enzymes in the process of purifying target nucleic acids, wherein the target nucleic acid is DNA, was well known in the art.  As seen in Collis, column 1:
The preparation and purification of high-purity double-stranded (ds) plasmid DNA, single-stranded (ss) phage DNA, chromosomal DNA, agarose gel-purified DNA fragments and RNA is of critical importance in molecular biology.  Ideally, a method for purifying nucleic acids should be simple, rapid and require little, if any, additional sample manipulation.  Nucleic acids rendered by such a method should be immediately amenable to transformation, restriction analysis, litigation or sequencing.  A method with all of these features would be extremely attractive in the automation of nucleic acid sample preparation, a goal of research and diagnostic laboratories.  (Emphasis added)

Typically, the preparation of plasmid DNA from crude alcohol precipitates is laborious, most often utilizing CsCl gradients, gel filtration, ion exchange chromatography, or RNase, proteinase K and repeated alcohol precipitation steps.  (Emphasis added)


As set forth above, applicant has admitted that the underlying methods and reagents were all known in the art at the time of filing.  And as shown by Ritt et al., Bauer et al., and Collis, methods for the purification of RNA and DNA via column chromatography, which include the use of chemical treatment or enzyme treatment, were known.

As noted by Collis, the development of a “method with all of these features would be extremely attractive in the automation of nucleic acid sample preparation.”  Given such assertions, one of ordinary skill in the art would have been amply motivated.  And given the well-developed state of the art as evidenced by the teachings of not only Ritt et al., Bauer et al., and Collis, but also the admissions of applicant, said ordinary artisan would have had a most reasonable expectation of success.
Accordingly, and in absence of convincing evidence to the contrary, claims 16-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over applicant’s admissions in view of US 2009/0081802 A1 (Ritt et al.), US 5,182,205 (Bauer et al.) and US 5,973,138 A (Collis).

Response to arguments
Acknowledgement is made of applicant’s traversal of the rejection of claims under 35 USC 103(a) at pages 9-18 of the response of 04 May 2021.  Starting at page 12 of the response said representative asserts that the “combination of alleged Applicant’s admissions with the cited references fails to teach or suggest steps c) and d) of claim 16 of the present application”.  At page 13 of the response said representative asserts:
Neither step c) nor d) of instant claim 16 has been disclosed in Bastian, including the disclosures specifically cited in the Office Action. Bastian discloses methods of 

The above argument has been considered and has not been found persuasive as Bastian et al., do teach that after binding and washing, the nucleic acid can be eluted and further purified.  As noted above:
The double-stranded nucleic acid, however, predominantly binds to the first mineral support and, after optionally performed washing steps, can be eluted under conditions of low ionic strength or with water.  The double-stranded nucleic acid thus obtained can then be further purified by per se known methods.  (Emphasis added)

 As noted above, Bastian et al., also teach:
The non-adsorbed double-stranded nucleic acid collected can be further purified, e.g., by subsequently adjusting the fraction with an appropriate aqueous mixture of salts, especially chaotropic substances, and materials containing alcohol groups to such conditions that the double-stranded nucleic acid becomes adsorbable to a second mineral support and, after optionally performed washing steps, becomes elutable under conditions of low ionic strength or with water. (Emphasis added)

The aspect of performing a binding and wash step clearly meets the requirements of Claim 1 at steps a) and b).  The aspect of having collected “non-absorbed double-stranded nucleic acid” speaks directly to step c) of claim 1…
c) collecting a portion of the small target nucleic acids released from the first nucleic acid binding solid phase during said treatment of step b) as flow-through while the remaining portion of target nucleic acids remains bound to said first nucleic acid binding solid phase 

The fact that the “non-absorbed” nucleic acids (applicant’s “flow-through”) can be bound to “a second mineral support” fairly meets the limitation of applicant’s claim 1, step d). 

Applicant’s representative, at page 16 of the response, asserts:
Accordingly, as discussed above, none of alleged Applicant’s admission related to


The above argument has been considered and has not been found persuasive fro as shown above, Bastian et al., has been found to fairly teach using first and second support to bind nucleic acids, including the binding to a second support that which flowed through the first support without binding.

At page 17 of the response said representative asserts:
Applicant further submits that the Examiner fails to articulate why and how one of ordinary skill in the art would combine Ritt (which relates to size-selective nucleic acid purification) with Bastian (which relates to selectively purifying ds or ss nucleic acids) together in raising this rejection. Should this rejection be maintained, Applicant respectfully requests that the motivation for such a combination be provided.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is further noted that the response does not take into account the primary reference that has been relied upon- the admissions of applicant.  As noted above in the body of the rejection, Applicant, at page 2 of the disclosure, teaches that methods for isolating small nucleic acid molecules had been developed.  As stated therein:
Furthermore, methods for isolating small nucleic acids such as small RNAs have been developed which involve the use of chaotropic agents, high concentrations of alcohol and nucleic acid binding columns which comprise e.g. a nucleic acid binding membrane such as a silica membrane. Total RNA isolated with these protocols comprises small RNAs, if respective small RNAs are contained in the sample. Respective membrane-based isolation protocols are in particular suitable for isolating small nucleic acids either alone or as a portion of the total target nucleic acid from various samples…

Thus, to prevent that released nucleic acids get lost in the subsequent washing or processing steps, it was known in the prior art to apply e.g. a chaotropic solution (e.g. a chaotropic washing solution) that restores suitable binding conditions after the treatment was performed in order to restore the binding of the potentially released target nucleic acids to the nucleic acid binding phase. A respective restoration step is e.g. described in WO 98/59076 and is also used in many commercially available nucleic acid isolation kits.

It is again noted that Bauer et al., column 16, lines 41-45, disclose a method whereby mRNA is selectively bound to a column.  As disclosed therein: 
Poly A containing RNA was prepared by repeated oligo(dT) cellulose chromatography (P-L Pharmacia, Uppsala, Sweden) in the presence of dimethyl sulfoxide as described by Bantle (Anal Biochem. 72, 413-427, [1976]).  (Emphasis added)


In view of the above analysis and in the absence of convincing evidence to the contrary, the aspect of using multiple supports to bind nucleic acids of interest, be they DNA or RNA, large and/or small, was well known, and that one of ordinary skill in the art was well aware of the interference of rRNA can have on the binding of polyA RNA (mRNA) to an oligo-dT support, and could perform steps that would reduce, if not eliminate the effect of rRNA on one’s ability to isolate the mRNA of interest.
One of ordinary skill in the art, knowing that some of the nucleic acid of interest will not bind to the support and will flow through but can be captured by passing such nucleic acid molecule through a second support, would have been motivated to have employed a second support in their methods of isolating target nucleic acids for to do so would translate into increased recovery of the nucleic acids of interest.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 16-45 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2007/0249821 A1 (Bitner et al.), in paragraph [0005], teaches of known methods of isolating small RNAs.  As stated therein:
The mirVana.TM. miRNA isolation procedure relies on a phenol-chloroform lysate purification step prior to RNA purification. This method also relies on the use of two silica binding membranes, with the first membrane used to bind large RNA molecules (with small RNA molecules flowing through the membrane) and the second membrane used to bind small RNA molecules.  (Emphasis added)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bradley L. Sisson/Primary Examiner, Art Unit 1634